          Case 1:20-cv-00674 Document 1-2 Filed 01/24/20 Page 1 of 1



Opera Limited (OPRA)                                                   Brown, Leon M.

                              List of Purchases and Sales

                       Purchase              Number of               Price Per
       Date             or Sale              Shares/Unit            Share/Unit

         7/27/2018           Purchase                         800            $13.1599
         7/27/2018           Purchase                       1,000            $13.6412
         7/27/2018           Purchase                         800            $13.1713
         7/27/2018           Purchase                       1,000            $13.6500
         9/10/2018           Purchase                         500            $11.3720
         9/10/2018           Purchase                         500            $11.3623
        10/12/2018           Purchase                         175             $7.7848
        10/12/2018           Purchase                         175             $7.8343
         1/10/2019           Purchase                       1,200             $7.6283
         1/10/2019           Purchase                       1,200             $7.6246
         5/14/2019           Purchase                       1,000             $9.5180
         5/14/2019           Purchase                         300             $9.5033
         5/14/2019           Purchase                       1,000             $9.5129
         5/14/2019           Purchase                         300             $9.4868
